IN THE
                             TENTH COURT OF APPEALS

                                     No. 10-15-00069-CV

WILLIAM M. WINDSOR,
                                                                    Appellant
    v.

KELLIE MCDOUGALD,
                                                                    Appellee


                              From the 378th District Court
                                  Ellis County, Texas
                                 Trial Court No. 88611


                                            ORDER


         Appellant, William W. Windsor, is incarcerated.1                  This is one of four

interlocutory appeals in which appellant is acting as his own counsel.2 We have had




1Appellant has been filing documents more quickly than we are able to respond to them. This order is
based on information and documents received through the close of business on May 18, 2015 and will not
be modified based on documents received thereafter. Subsequently received documents will be
addressed, if necessary, at a later date.

2 See 10-14-00355-CV, Windsor v. Round; 10-14-00392-CV, Windsor v. Fleming; 10-15-00092-CV, Windsor v.
Joeyisalittlekid, et al.
difficulty in obtaining appellant’s compliance with the rules and procedures of this

Court.

          Appellant has never filed the documents to determine whether he is a pauper.

Except for two of his most recent motions, he has paid, usually late and after notice and

threat of dismissal, most of the filing fees in all four proceedings. Other than the

unsupported conclusory statement in his motion to continue the stay, “I cannot afford

an attorney,” he had not asserted he could not hire counsel to represent him in this

appeal. Then, in two different motions entitled “Second Motion for Stay,” he provided

some financial information in an effort to explain why he cannot afford an attorney.3

The information provided establishes he is able to pay filing fees.                     Appellant has

contended, however, that due to his incarceration, he does not have adequate access to

information and legal resources and has previously requested a stay until he has

adequate access to the information and legal resources needed to handle his appeals.

We granted his request for a stay, in part, by order issued April 2, 2015. We ordered

this proceeding stayed for 35 days at which time the proceeding would be

automatically reinstated.

          Appellant filed a motion to continue the stay and, now apparently recognizing

that the partial grant of a stay has now expired, has filed a second motion for stay and

an amended second motion for stay of this appeal until he is released from jail.


3   We will refer to the second “Second Motion for Stay” as an amended second motion for stay.

Windsor v. McDougald                                                                             Page 2
       Contrary to our explicit instructions in a letter dated March 16, 2015, appellant

did not file his motion to continue the stay in each pending appeal; in fact, he did not

even identify by case number or style of the proceeding, in which proceeding he

wanted to file the motion. He noted only that he wanted it to be filed in all his

proceedings other than his pending criminal appeal. Further, he did not pay the filing

fee contemporaneously with the motion to continue the stay as required. Also contrary

to our explicit instructions, appellant did not serve the motion on any other party to the

proceeding; and there is no proof of service presented with the motion as appellant had

been previously informed was required on every document filed with the Court.4 We

grow weary of appellant’s blatant disregard of the rules and explicit notices from the

Court, and we are not even close to being able to reach the merits of any of the issues in

these proceedings.

       Appellant’s motion to continue the stay, second motion for stay, and amended

second motion for stay are woefully deficient in their procedural compliance.

Furthermore, we expressly explained that appellant would not be allowed to use his

incarceration as a means to further delay the disposition of this proceeding—precisely

the grounds for the extension of the stay which he seeks. Appellant’s motions are thus

also woefully deficient on their merits.




4 With regard to the second motion for stay and amended second motion for stay, Windsor did file a copy
in each proceeding but failed to provide proper proof of service.

Windsor v. McDougald                                                                            Page 3
       Accordingly, appellant’s motion to continue the stay, second motion for stay, and

second amended motion for stay are denied. The stay entered in this proceeding on

April 2, 2015 was automatically lifted by its express terms on May 7, 2015 and the

appellate timetable for this appeal resumed as of that date.

       At this time, May 18, 2015, a $10 fee for the motion to continue the stay is past

due. Further, a $10 fee for the second motion for stay is past due. Failure to pay the

two required motion filing fees within 21 days from the date of this Order will result in

the dismissal of this appeal without further notice. TEX. R. APP. P. 42.3(c).

       The clerk’s record and reporter’s record in this appeal are past due. Failure to

make arrangements to obtain and pay for the reporter’s record, if any, and to also notify

the Court of those arrangements within 21 days from the date of this Order will result

in the appeal being submitted on the clerk’s record alone. See TEX. R. APP. P. 37.3(c)(1).

Failure to make arrangements to obtain and pay for the clerk’s record and to also notify

the Court of those arrangements within 21 days from the date of this Order will result

in the dismissal of this appeal without further notice. Id. at (b).

       Although the docketing statement for this appeal has been filed, it has not been

served on all parties to the appeal as required by Texas Rule of Appellate Procedure 9.5.

Failure to serve all parties to the appeal with the docketing statement and provide proof

of service to this Court in a form recognized by Rule 9.5(d) and (e) of the Texas Rules of




Windsor v. McDougald                                                                Page 4
Appellate Procedure within 21 days from the date of this Order will result in the

dismissal of this appeal without further notice. TEX. R. APP. P. 9.5(d), (e); 42.3(c).

       Further, it appears that appellant is subject to a prefiling order and did not

present this appeal with an order from the federal district court in the district where the

appeal was filed giving appellant leave to file the appeal, such order being obtained in

the manner specified in Windsor v Hatten, No. 1:11-CV-1923-TWT, U.S. Dist. Court,

Northern Dist. of Georgia (July 15, 2011).

       Accordingly, this appeal will be dismissed unless, within 21 days from the date

of this notice:

       1. Appellant obtains permission to file this appeal from the appropriate
       federal district court and present to this Court an order from that judge
       granting appellant permission to file this appeal, or

       2. Appellant sufficiently explains why a filing from appellant in this Court
       is exempt from the federal court injunction order noted above.

       Failure to file a response as requested, properly serve it on all parties to this

appeal, and provide proof of service to this Court in a form recognized by Rule 9.5(d)

and (e) of the Texas Rules of Appellate Procedure will result in the dismissal of this

appeal without further notification for failure to comply with this Order. TEX. R. APP. P.

42.3(c).

       Finally, the notice of appeal filed in the trial court on February 25, 2015 and

herein on February 26, 2015 identified the order being appealed as a February 13, 2015

“Order Granting Defendant Kellie McDougald’s Motion for Sanctions.” We question
Windsor v. McDougald                                                                     Page 5
whether we have jurisdiction of what appears to be an attempted appeal of an

interlocutory order. Appellant has 21 days from the date of this order to file a response

explaining how this Court has jurisdiction of this appeal, properly serve the response

on all parties to this appeal, and provide proof of service to this Court in a form

recognized by Rule 9.5(d) and (e) of the Texas Rules of Appellate Procedure. Failure to

timely file, serve, and provide proper proof of service will result in the dismissal of this

appeal without further notification for failure to comply with this Order. TEX. R. APP. P.

42.3(c).5




                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion to continue stay denied
Second motion for stay denied
Amended second motion for stay denied
Order issued and filed May 28, 2015




5 The parties should not assume that by allowing the further development of this appeal that the Court
has determined whether this appeal should be dismissed for violation of a federal court’s order that
identified appellant as a vexatious litigant and enjoined appellant from filing any complaint or initiating
any proceeding in any state or federal court or agency in the United States without first obtaining leave of
a federal district court in the district where the new complaint or proceeding is to be filed.

Windsor v. McDougald                                                                                 Page 6